432 F.2d 1357
Dominic COLOSIMO, Petitioner-Appellant,v.E. P. PERINI, Superintendent, Marion CorrectionalInstitution, Respondent-Appellee.
No. 18832.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1970.

On Remand from the United States Supreme Court.
Rod R. Mastandrea, Cleveland Heights, Ohio, for appellant.
William B. Saxbe, Atty. Gen., of Ohio, Leo J. Conway, Asst. Atty. Gen., Columbus, Ohio, for appellee.
Before PHILLIPS, Chief Judge, EDWARDS, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.
PER CURIAM.


1
This cause is before the Court following a per curiam by the Supreme Court of the United States, 399 U.S. 519, 90 S.Ct. 2233, 26 L.Ed.2d 777, whereby the judgment heretofore entered in this Court in this cause on September 17, 1969, and reported as Colosimo v. Perini, 415 F.2d 804, has been vacated and the case has been remanded to this Court for further consideration in light of the decision of the United States Supreme Court in Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970).  Upon consideration of the matter, and pursuant to the aforementioned order of the United States Supreme Court,


2
The judgment heretofore entered in this case is hereby vacated and the judgment of the District Court is hereby affirmed.